     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 1 of 17


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE QUINNINE,                                    No. 2:20-cv-0431 JAM KJN P
12                       Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    ROBERT BURTON, WARDEN,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel. Petitioner challenges his 2017

19   conviction for second degree robbery with two prior second degree robbery convictions that

20   constituted strikes under California’s Three Strikes Law. Petitioner was sentenced to twenty-five

21   years-to-life, plus ten years. Petitioner contends he received ineffective assistance in violation of

22   the Sixth Amendment based on defense counsel’s failure to object to the characterization of his

23   prior conviction as violent rather than serious, and failure to object to the record analyst’s

24   affidavits based on a violation of the Confrontation Clause, and petitioner claims he received a

25   grossly disproportionate and excessive sentence. (ECF No. 1 at 5-6.)

26          As set forth below, the undersigned recommends that the petition for writ of habeas

27   corpus be denied.

28   ////
                                                        1
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 2 of 17


 1   II. Background

 2          Following a jury trial in the Sacramento County Superior Court, petitioner was found

 3   guilty of second-degree robbery. (ECF No. 17-1 at 231.) The jury also found true allegations

 4   that petitioner had sustained two prior strike convictions. 1 Petitioner was sentenced to a prison

 5   term of 25 years-to-life, plus 10 years consecutive for petitioner’s two prior serious felony

 6   enhancements.

 7          Petitioner filed an appeal; his conviction and sentence were affirmed. (ECF No. 17-10.)

 8   The appellate court concluded that the trial court did not abuse its discretion in declining to

 9   dismiss a prior strike allegation, but remanded the matter to allow the trial court to exercise its

10   new discretion as to whether to strike or dismiss the five-year prior serious felony enhancements

11   under Senate Bill 1393. 2 (ECF No. 17-10.)

12          On March 4, 2019, petitioner filed a petition for review in the California Supreme Court,

13   No. S254375. (ECF No. 17-11.) Petitioner argued that the trial court abused its discretion by

14   declining to dismiss one of petitioner’s two prior strike convictions, resulting in petitioner

15   receiving a grossly disproportionate and excessive sentence. (ECF No. 17-11.) On April 10,

16   2019, the petition for review was denied without comment. (ECF No. 17-12.)

17          On May 24, 2019, the trial court denied petitioner’s motion to strike his prior convictions,

18   and affirmed the sentence on each California Penal Code Section 667(a) prior conviction

19   enhancement. (ECF No. 17-13.)

20          Petitioner filed a petition for writ of habeas corpus in the Sacramento County Superior

21   Court, which was denied in a reasoned decision on September 10, 2019. 3 (ECF No. 17-14.)

22   1
       Petitioner was convicted of robbery on July 13, 1992, and sentenced to two years in state
23   prison. (ECF No. 17-1 at 257.) On April 4, 2002, petitioner was convicted of multiple counts of
     second degree robbery and sentenced to 15 years. (ECF No. 17-1 at 250.)
24
     2
       “On September 30, 2018, the Governor signed Senate Bill 1393 which, effective January 1,
25   2019, amends sections 667(a) and 1385(b) to allow a court to exercise its discretion to strike or
26   dismiss a prior serious felony conviction for sentencing purposes.” People v. Garcia, 28 Cal.
     App. 5th 961, 971, 239 Cal. Rptr. 3d 558 (2018) (citation omitted).
27
     3
       Respondent was unable to lodge a copy of the habeas petition filed in the Sacramento County
28   Superior Court due to COVID-19 related court closures. (ECF No. 16 at 6 n.1.) However,
                                                     2
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 3 of 17


 1          On October 2, 2019, petitioner filed a petition for writ of habeas corpus in the California

 2   Court of Appeal, Third Appellate District. (ECF No. 17-15.) On October 11, 2019, the petition

 3   was summarily denied. (ECF No. 17-16.)

 4          On October 25, 2019, petitioner filed a petition for writ of habeas corpus in the California

 5   Supreme Court, No. S258787. (ECF No. 17-17.) Petitioner raised the two ineffective assistance

 6   of counsel claims raised here. (ECF No. 17-17.) On January 29, 2020, the California Supreme

 7   Court summarily denied the petition. (ECF No. 17-18.)

 8          Petitioner filed the instant action on February 20, 2020. (ECF No. 1.) Following an

 9   extension of time, respondent filed an answer on July 29, 2020. Petitioner did not file a reply.

10   III. Facts and Procedure 4

11          In its unpublished memorandum and opinion affirming petitioner’s judgment of

12   conviction on appeal, the California Court of Appeal for the Third Appellate District provided the

13   following factual and procedural summary:

14                  In 2016, defendant robbed the California Community Credit Union
                    in Elk Grove by jumping over a counter, grabbing a teller by the
15                  neck, and forcing him to hand over cash. Defendant did not use a
                    weapon. A jury convicted him of second degree robbery. The jury
16                  also found true allegations that he had been convicted of robbery
                    (degree unspecified) in 1992 and of second degree robbery in 2002,
17                  and that both convictions were serious and violent felonies.
18                  The probation report showed that the 52-year-old defendant had a
                    felony record dating back to 1987. He was married with five adult
19                  children, but he was unemployed and had no education beyond a
                    G.E.D. He reported a 20-year history of cocaine use ending in 2000,
20                  a two-year period of heroin use ending in 2014, and occasional use
                    of marijuana and alcohol. He claimed dizzy spells, a bad back and
21                  arthritis, for which he did not take any medication, and a history of
                    depression with a bipolar diagnosis for which he took daily
22                  medication.
23                  Defendant was sentenced to two years in state prison for his 1992
                    conviction and to 15 years for his 2002 conviction, which punished
24                  multiple bank robberies over a seven-month span in 2001. He was on
                    parole when he committed the instant robbery.
25

26
     review of such petition is not required to resolve the instant claims.
27
     4
      The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
28   District in People v. Quinnine, No. C086119 (January 30, 2019). (ECF No. 17-10.)
                                                      3
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 4 of 17


 1                  The probation report found as circumstances in aggravation that the
                    present crime involved great violence, great bodily harm, threat of
 2                  great bodily harm, or other acts disclosing a high degree of cruelty,
                    viciousness, or callousness; the manner in which the crime was
 3                  carried out indicated planning, sophistication, or professionalism;
                    defendant had engaged in violent conduct which indicated a serious
 4                  danger to society; defendant’s prior convictions as an adult were
                    numerous; defendant had served a prior prison term; defendant was
 5                  on parole when the crime was committed; and defendant’s prior
                    performance on parole was unsatisfactory. The report found no
 6                  circumstances in mitigation and recommended a sentence of 25 years
                    to life, plus 10 years for the two prior serious felonies.
 7
                    Defendant asked the trial court to dismiss one of his prior strike
 8                  conviction allegations. (Pen. Code, § 1385; [FN1] People v.
                    Superior Court (Romero) (1996) 13 Cal.4th 497.) He argued that his
 9                  conduct in the present case was not serious enough to justify a
                    sentence of 25 years to life plus 10 years because he did not use a
10                  weapon or any “serious” force, he took a relatively small amount of
                    money, he did not use violence to attempt to escape or evade capture,
11                  and when arrested he surrendered without incident. The trial court
                    denied defendant’s request, explaining: “I did take a long look at
12                  [defendant]’s criminal history and what he had chosen to do in his
                    life. And I also considered the period of incarceration and what he
13                  chose to do with his life when he got out. And I looked to see whether
                    there was anything which would take him out of the law, which sets
14                  forth punishment for having been convicted of [three] strikes, to see
                    whether there was anything that would cause him to be outside the
15                  scheme’s spirit. That is the terminology used in the case law. And I
                    find that there is not. [¶] I did give this matter a lot of consideration
16                  and analyzed it a number of ways, but given the nature of the conduct
                    that [defendant] chose to engage in and his repeating that kind of
17                  conduct and not learning that he can’t do that, there is just nothing
                    there.”
18
                    [FN1: Undesignated statutory references are to the Penal Code.]
19
                    The trial court imposed the sentence recommended in the probation
20                  report, including the then-mandatory five-year consecutive
                    enhancement for each of the two prior serious felony convictions. (§
21                  667, subd. (a).)

22   (People v. Quinnine, slip op. at 2-4.) (ECF No. 17-10 at 3-5.)

23   IV. Standards for a Writ of Habeas Corpus

24          An application for a writ of habeas corpus by a person in custody under a judgment of a

25   state court can be granted only for violations of the Constitution or laws of the United States. 28

26   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

27   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

28   U.S. 62, 67-68 (1991).
                                                        4
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 5 of 17


 1          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 2   corpus relief:

 3                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
 4                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
 5
                         (1) resulted in a decision that was contrary to, or involved an
 6                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
 7
                         (2) resulted in a decision that was based on an unreasonable
 8                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
 9

10   28 U.S.C. § 2254(d).
11          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of
12   holdings of the United States Supreme Court at the time of the last reasoned state court decision.
13   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.
14   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.
15   Taylor, 529 U.S. 362, 412 (2000)). However, courts may look to circuit law “to ascertain
16   whether . . . the particular point in issue is clearly established by Supreme Court precedent.”
17   Marshall v. Rodgers, 569 U.S. 58, 64 (2013).
18          A state court decision is “contrary to” clearly established federal law if the decision
19   “contradicts the governing law set forth in [Supreme Court] cases.” Williams v. Taylor, 529 U.S.
20   at 405. A state court decision “unreasonably applies” federal law “if the state court identifies the
21   correct rule from [Supreme Court] cases but unreasonably applies it to the facts of the particular
22   state prisoner’s case.” Id. at 407-08. It is not enough that the state court was incorrect in the view
23   of the federal habeas court; the state court decision must be objectively unreasonable. Wiggins v.
24   Smith, 539 U.S. 510, 520-21 (2003).
25          The AEDPA statute applies whenever the state court has denied a federal claim on its
26   merits, whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86,
27   99 (2011). The court looks to the last reasoned state court decision as the basis for the state court
28
                                                         5
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 6 of 17


 1   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 2   A summary denial is presumed to be a denial on the merits of the petitioner’s claims. Stancle v.

 3   Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). Where the state court reaches a decision on the

 4   merits but provides no reasoning to support its conclusion, a federal habeas court independently

 5   reviews the record to determine whether habeas corpus relief is available under § 2254(d).

 6   Stanley, 633 F.3d at 860; Himes v. Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent

 7   review of the record is not de novo review of the constitutional issue, but rather, the only method

 8   by which we can determine whether a silent state court decision is objectively unreasonable.”

 9   Himes, 336 F.3d at 853 (citing Delgado v. Lewis, 223 F.3d 976, 981 (9th Cir. 2000)). This court

10   “must determine what arguments or theories . . . could have supported, the state court’s decision;

11   and then it must ask whether it is possible fairminded jurists could disagree that those arguments

12   or theories are inconsistent with the holding in a prior decision of th[e] [Supreme] Court.”

13   Richter, 562 U.S. at 102. The petitioner bears “the burden to demonstrate that ‘there was no

14   reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d 925, 939 (9th Cir.

15   2013) (quoting Richter, 562 U.S. at 98).

16   V. Ineffective Assistance of Counsel (Claims One and Two)

17          A. Governing Standards

18          The Sixth Amendment to the United States Constitution guarantees not only assistance,

19   but effective assistance, of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). The

20   purpose of the right is to ensure a fair trial, and the benchmark for judging any claim of

21   ineffectiveness is “whether counsel’s conduct so undermined the proper functioning of the

22   adversarial process that the trial cannot be relied on as having produced a just result.” Id. To

23   prevail on an ineffective assistance claim, a habeas petitioner must show that (1) counsel’s

24   performance was “deficient,” i.e., his “representation fell below an objective standard of

25   reasonableness” under prevailing professional norms, id. at 687-88, and (2) prejudice flowed from

26   counsel’s performance, i.e., that there is a reasonable probability that, but for counsel’s errors, the

27   result of the proceedings would have been different, see id. at 691-94.

28          “A court considering a claim of ineffective assistance must apply a ‘strong presumption’
                                                         6
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 7 of 17


 1   that counsel’s representation was within the ‘wide range’ of reasonable professional assistance.”

 2   Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 689). The

 3   standards of both 28 U.S.C. § 2254(d) and Strickland are “highly deferential . . . and when the

 4   two apply in tandem, review is doubly so.” Harrington, 562 U.S. at 105 (quotation and citations

 5   omitted). When § 2254(d) applies, “the question is not whether counsel’s actions were

 6   reasonable. The question is whether there is any reasonable argument that counsel satisfied

 7   Strickland’s deferential standard.” Harrington, 562 U.S. at 105.

 8          B. Claim One

 9          Petitioner argues that defense counsel was ineffective because he failed to object to the

10   characterization of his prior 1992 conviction for second degree robbery as a violent felony. In

11   1992, second degree robbery was not listed as a violent felony in California Penal Code Section

12   667.5, but rather was listed as a serious felony under California Penal Code Section 1192.7.

13   (ECF No. 1 at 8.) It was not until 2000, with the passage of Proposition 8, that Section 667.5 was

14   changed to include “any robbery.” (ECF No. 1 at 8.) Petitioner contends that the nature of the

15   previous and current convictions were central to the court’s decision not to dismiss the strike, so

16   that had the 1992 conviction been characterized as serious rather than violent, there is a

17   reasonable probability the court would have exercised its discretion to dismiss the strike. (ECF

18   No. 1 at 10.)

19                   1. State Court Decision 5

20                          a. Claim 1: Counsel was Ineffective for Failure to Object to
                     Description of Prior Robbery Conviction as a Violent Felony
21
                     Prior to 2000, only certain robberies were considered violent felonies
22                   under section 667.5. The law was changed, however, in March 2000.
23
     5
       Under California’s original habeas writ system, a habeas petition filed in a higher state court
24   does not constitute a challenge to the lower court’s denial of the previous petition. Robinson v.
     Lewis, 2020 WL 4045925, at *9 (Cal. July 20, 2020). Thus, each state court renders its own
25   ruling on the petition before it, without reviewing a lower state court’s habeas ruling. Id.
26   However, as argued by respondent, because under § 2254(d) the undersigned must determine
     what arguments or theories supported or could have supported the state court’s decision, the
27   undersigned reviews the decision by the Sacramento County Superior Court in addressing
     petitioner’s claims one and two.
28
                                                        7
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 8 of 17


 1                  The change made “any robbery” a violent felony. (Pen. Code§ 667.5,
                    subd. (c)(9).) Petitioner argues because his 1992 robbery conviction
 2                  was not defined as a violent felony at the time of the conviction, it
                    was error for the conviction to be described as a violent felony by the
 3                  prosecutor and in the jury instructions. Petitioner claims he was
                    prejudiced by this error because the judge relied on this
 4                  misinformation when deciding not to strike his prior conviction.
                    Petitioner fails to show he was actually prejudiced by this claimed
 5                  error.

 6                  To show constitutionally inadequate assistance of counsel, a
                    defendant must show that counsel’s representation fell below an
 7                  objective standard and “actual prejudice must be shown.” (In re
                    Alvernaz (1992) 2 Cal.4th 924, 937; In re Sixto (1989) 48 Cal.3d
 8                  1247, 1257.) To demonstrate actual prejudice, the petitioner must
                    show there is a reasonable probability that, but for counsel’s errors,
 9                  the result of the proceeding would have been different.” A
                    reasonable probability is the probability sufficient to undermine
10                  confidence in the outcome.” (Sixto, supra, 48 Cal.3d at 1257.)
                    When the Petitioner fails to establish actual prejudice, it is
11                  unnecessary to determine whether counsel’s performance was
                    deficient. (In re Fields (1990) 51 Cal.3d 1063, 1079 [“a court need
12                  not determine whether counsel’s performance was deficient before
                    examining the prejudice suffered. If it is easier to dispose of an
13                  ineffectiveness claim on the ground of lack of sufficient prejudice,
                    when we expect will often be so, that course should be followed.”].)
14                  Petitioner has failed to demonstrate actual prejudice.

15                  There is no support for Petitioner’s contention that the description of
                    his 1992 robbery conviction as a violent felony is what led the court
16                  to deny his request to strike the prior conviction. The portion of the
                    sentencing transcript included with the petition shows the court
17                  considered Petitioner’s prior record and period of incarcerations as
                    well as what Petitioner chose to do with his life upon release. The
18                  transcript also confirms the court was well aware Petitioner was
                    facing a three strike sentence and looked for reasons Petitioner would
19                  not fall within the spirit of a three strike sentence. The court found
                    none. Further, upon remand from the Third District Court of Appeal
20                  to determine whether it wanted to exercise its discretion to strike the
                    five-year enhancements under section 667, subdivision (a), the court
21                  declined and reaffirmed Petitioner’s sentence. This is additional
                    evidence the court was not inclined to strike Petitioner’s prior
22                  convictions regardless of how they were described. Petitioner has
                    failed to show there is a reasonable probability the court would have
23                  stricken his prior convictions had counsel objected to the description
                    of his 1992 robbery conviction as a violent felony.
24

25          2. Governing Standards

26          As set forth above, petitioner must demonstrate both deficient performance by defense

27   counsel, as well as actual prejudice resulting from such deficient performance. Strickland, 466

28   U.S. at 687. This court is required to presume defense counsel was competent, but also view
                                                       8
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 9 of 17


 1   counsel’s performance under the deferential lens of § 2254(d), requiring the court to determine

 2   whether there is any reasonable argument that counsel satisfied Strickland’s deferential standard.”

 3   Harrington, 562 U.S. at 105.

 4          3. Discussion

 5          Prior to the instant offense, petitioner committed a robbery in 1992, and in 2001 robbed

 6   multiple credit unions and served a 15-year prison term. (Clerk’s Transcript at 216-17.) (ECF

 7   No. 17-1 at 224-25.) After he was released from prison, but still on parole, petitioner committed

 8   the latest robbery. As the record reflects, the trial court took into account petitioner’s prior record

 9   and prison terms, and what he had chosen to do with his life, as well as what he chose to do with

10   his life upon release. (Reporter’s Transcript (“RT”) at 1122-23.) (ECF No. 3 at 245-46.) The

11   record shows the court was aware petitioner faced a three-strike sentence and looked for

12   “anything that would cause [petitioner] to be outside the [Three Strike] scheme’s spirit,” but

13   found none. (RT at 1123.) Indeed, the trial court stated, “I did give this matter a lot of

14   consideration and analyzed it a number of ways, but given the nature of the conduct that Mr.

15   Quinnine chose to engage in and his repeating that kind of conduct and not learning that he can’t

16   do that, there is just nothing there.” (RT at 1123.) This record does not reflect that the trial court

17   refused to strike the prior based on whether or not the 1992 conviction was a violent felony, but

18   rather based on petitioner’s recidivist behavior and failure to change his ways. 6

19          Thus, as argued by respondent, whether or not petitioner’s 1992 conviction was

20   characterized as violent, the record demonstrates that there was no argument that would have

21   changed the sentencing judge’s decision not to grant the motion to strike the 1992 conviction.

22   Moreover, following remand and taking into account the new discretion granted under Senate Bill

23   1393, the trial court again declined to strike petitioner’s prior convictions. This subsequent

24   decision further demonstrates that the trial court would not strike petitioner’s prior convictions no

25   matter how the prior convictions were characterized. Therefore, the superior court’s decision sets

26   6
      The trial judge also remarked on the quality of the briefs, noting that defense counsel “worked
27   with every fact that you had in terms of making the best argument that you could for Mr.
     Quinnine,” and commended defense counsel “for giving it a valiant effort and representing Mr.
28   Quinnine to the fullest extent possible.” (RT at 1122, 1123.)
                                                       9
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 10 of 17


 1   forth reasonable arguments why defense counsel was not ineffective for failing to make the

 2   suggested objection. Petitioner fails to demonstrate prejudice because he has not shown a

 3   reasonable probability that his sentence would have been different had defense counsel so

 4   objected. Strickland, 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness claim on the

 5   ground of lack of sufficient prejudice . . . that course should be followed.”).

 6          Under the “doubly deferential” AEDPA review of ineffective assistance of counsel

 7   claims, the state court’s denial of this ineffective assistance of counsel claim was not contrary to,

 8   or an unreasonable application of, clearly established federal law, and was not based on an

 9   unreasonable determination of facts. The decision was not “so lacking in justification that there

10   was an error well understood and comprehended in existing law beyond any possibility for

11   fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly, petitioner is not entitled to

12   relief on claim one.

13          B. Claim Two

14          Petitioner claims that defense counsel was ineffective based on counsel’s failure to object

15   to the packets admitted under California Penal Code Section 969(b) because the records analyst’s

16   affidavits listed petitioner’s name and certified that the fingerprint cards and photograph were true

17   and correct copies of those in the analyst’s custody. (ECF No. 1 at 12.) Petitioner argues that

18   because the analyst did not testify at trial, petitioner was deprived of his right to cross-examine

19   the analyst, and defense counsel should have objected on Confrontation Clause grounds. (ECF

20   No. 1 at 12-14.)

21                  1. State Court Decision

22                  Claim Two: Counsel’s Failure to Object to the Introduction of the
                    Affidavit from the Custodian of Records Was Ineffective Assistance
23                  of Counsel.
24                  People’s Exhibit 46 was a packet of records from the California
                    Department of Corrections and Rehabilitation prepared and
25                  submitted in accordance with section 969b. Petitioner claims that
                    because the affidavit of the Custodian of Records accompanying the
26                  records contained Petitioner’s name, the affidavit went beyond the
                    Custodian’s authority to certify the accuracy of the records.
27                  According to Petitioner, the affidavit became evidence of the
                    Custodian’s interpretation of what the record contained, specifically
28                  Petitioner’s fingerprints and photo. His counsel’s failure to object to
                                                       10
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 11 of 17


 1               the introduction of the affidavit constituted ineffective assistance of
                 counsel. Petitioner is incorrect.
 2
                 The confrontation clause bars “admission of testimonial statements
 3               of a witness who did not appear at trial. . . .” “Only statements of
                 this sort [testimonial] cause the declarant to be a ‘witness’ within the
 4               meaning of the Confrontation Clause.” (Davis v. Washington (2006)
                 547 U.S. 813, 821.) “[T]he confrontation clause has no application
 5               to out-of-court nontestimonial statements. . . .” (People v. Arceo
                 (2011) 195 Cal.App.4th 556, 571.) Several cases have held records
 6               admitted pursuant to section 969b, including a custodian’s
                 authenticating certification, are nontestimonial and therefore not
 7               subject to the confrontation clause.

 8               In People v. Larson (2011) 194 Cal.App.4th 832 (Larson), the
                 defendant argued documents admitted in accordance with section
 9               969b violated the confrontation clause and the preparer of the
                 documents should have been subject to cross-examination based on
10               the holding in Melendez-Diaz v. Massachusetts (2009) 557 U.S. 305.
                 The court held “[t]he matters in a prior-conviction packet under
11               Penal Code section 969b are, however, nontestimonial in nature and
                 thus not subject to Crawford [541 U.S. 360] and Melendez-Diaz.”
12               (Larson, supra, at p. 837.) The court concluded:

13               Although the documentary records of a defendant’s past convictions
                 and Department of Corrections and Rehabilitation history may
14               happen to be offered as evidence (to prove such prior convictions) at
                 a later trial, the records so proffered were not made primarily for that
15               purpose. The records are made for other purposes in the ordinary
                 course of other business of the courts and relevant departments.
16
                 The records are needed and maintained for these other purposes; they
17               are not offered as evidence in any later trial unless and until an
                 accused commits a new, additional offense. Thus, the records are not
18               made in contemplation of, or primarily for the purpose of, providing
                 evidence in a future trial against the defendant. The records are not
19               testimonial.

20               (Ibid.) (See also: People v. Taulton (2005) 129 Cal.App.4th 1218,
                 1225.) Not only are the records themselves nontestimonial, the
21               affidavit authenticating the copies is also nontestimonial.

22               Melendez-Diaz also addressed this argument. The high court
                 distinguished the forensic analysts’ reports, which were testimonial,
23               from a clerk’s certificate authenticating an official record for use as
                 evidence. [Citation.] A clerk, the court explained, ‘could by affidavit
24               authenticate or provide a copy of an otherwise admissible record, but
                 could not do what the analysts did [in Melendez-Diaz]: create a
25               record for the sole purpose of providing evidence against a
                 defendant.’ [Citation.] The clerk’s certification of the materials in
26               the 969b packet here is precisely the kind of authenticating affidavit
                 approved of in Melendez-Diaz.
27
                 (Id. at 711.)
28
                                                    11
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 12 of 17


 1                   Because the records and affidavit were received into evidence in
                     accordance with the confrontation clause, it cannot be said
 2                   Petitioner’s counsel was deficient for not objecting to their
                     admission.
 3

 4   People v. Quinnine, 19HC00315 at 2-3. (ECF No. 17-14 at 3-5.)

 5                   2. The Confrontation Clause

 6           The Confrontation Clause bars the state from introducing into evidence out-of-court

 7   statements which are “testimonial” in nature unless the witness is unavailable and the defendant

 8   had a prior opportunity to cross-examine the witness, regardless of whether such statements are

 9   deemed reliable. Crawford v. Washington, 541 U.S. 36 (2004); United States v. Brooks, 772 F.3d

10   1161, 1167 (9th Cir. 2014). The Supreme Court has “limited the Confrontation Clause’s reach to

11   testimonial statements.” Michigan v. Bryant, 562 U.S. 344, 354 (2011); Davis v. Washington,

12   547 U.S. at 821. “Business and public records are generally admissible absent confrontation not

13   because they qualify under an exception to the hearsay rules, but because -- having been created

14   for the administration of an entity’s affairs and not for the purpose of establishing or proving

15   some fact at trial -- they are not testimonial.” Melendez-Diaz v. Massachusetts, 557 U.S. at 324.

16           The Ninth Circuit has held that “a routine certification by the custodian of a domestic

17   public record . . . and a routine attestation to authority and signature . . . are not testimonial in

18   nature.” United States v. Weiland, 420 F.3d 1062, 1077 (9th Cir. 2005). See Melendez-Diaz,

19   557 U.S. at 322-23 (noting that “a clerk’s certificate authenticating an official record -- or a copy

20   thereof -- for use as evidence,” “though prepared for use at trial, was traditionally admissible”);

21   United States v. Gal, 606 F. App’x 868, 875 (9th Cir. 2015) (holding that no Confrontation

22   Clause “violation occurred because an affidavit offered only to authenticate a record is not

23   testimonial”); United States v. Anekwu, 695 F.3d 967, 971 (9th Cir. 2012) (holding that the

24   district court did not commit plain error by admitting certificates of authentication for foreign

25   public and business records).

26                   3. Discussion

27           In this case, petitioner argued defense counsel should have objected on Confrontation

28   Clause grounds to the admission of records by the custodian who certified petitioner’s prior
                                                         12
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 13 of 17


 1   conviction records. However, based on the cases set forth above, the state court reasonably found

 2   that such evidence was not testimonial. See e.g., Arellano v. C.D.C.R., 2014 WL 1665128, *25

 3   (E.D. Cal. Apr. 25, 2014) (“[Since] Crawford itself specifies that records kept in the course of

 4   business are inherently non-testimonial . . . it cannot be unreasonable to hold that criminal history

 5   records are non-testimonial and therefore outside the scope of Crawford.”). As a result, the state

 6   court’s decision rejecting petitioner’s claim that defense counsel was ineffective for failing to

 7   object to the admission of such evidence was also reasonable. Because such objection would

 8   have been meritless, petitioner cannot show prejudice with respect to his claim because the failure

 9   to make a meritless objection does not constitute ineffective assistance. See Jones v. Smith, 231

10   F.3d 1227, 1239 n.8 (9th Cir. 2000) (citing Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir. 1985)

11   (an attorney’s failure to make a meritless objection or motion does not constitute ineffective

12   assistance of counsel)). See also Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996) (“the failure

13   to take a futile action can never be deficient performance”). Accordingly, petitioner is not

14   entitled to habeas relief on his second claim.

15   VI. Eighth Amendment Claim (Claim Three)

16          Petitioner claims he received a grossly disproportionate and excessive sentence. (ECF

17   No. 1 at 5.) Because he was age 52 at sentencing, petitioner characterizes his sentence as

18   effectively life without the possibility of parole for a crime without violence. (ECF No. 1 at 19.)

19   Petitioner argues that while his conduct was scary for the employee, he used no serious force or

20   weapons during the commission of the robbery, the amount of money taken was fairly small, and

21   he made no attempt to escape or evade arrest. (ECF No. 1 at 18.) He states he has a long history

22   of drug use, and has been diagnosed as bipolar and suffers from clinical depression for which he

23   takes medication. (ECF No. 1 at 17.)

24          A. Eighth Amendment Standards

25          The Eighth Amendment to the United States Constitution proscribes “cruel and unusual

26   punishments.” U.S. Const. amend. VIII. A criminal sentence that is “grossly disproportionate” to

27   the crime for which a defendant is convicted may violate the Eighth Amendment. Lockyer v.

28   Andrade, 538 U.S. 63, 72 (2003); Rummel v. Estelle, 445 U.S. 263, 271 (1980). However, the
                                                       13
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 14 of 17


 1   precise contours of this principle are unclear, and successful challenges in federal court to the

 2   proportionality of particular sentences are “exceedingly rare.” Solem v. Helm, 463 U.S. 277,

 3   289-90 (1983). “The Eighth Amendment does not require strict proportionality between crime

 4   and sentence. Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to the

 5   crime.” Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring) (citing

 6   Solem, 463 U.S. at 288, 303).

 7          B. State Court Decision

 8          On appeal, petitioner argued that his sentence was excessive, and that despite his criminal

 9   history, his crime did not warrant a sentence of twenty-five years-to-life plus ten years. The last

10   reasoned rejection of petitioner’s third claim is the decision of the California Court of Appeal for

11   the Third Appellate District on petitioner’s direct appeal. The state court addressed this claim as

12   follows:

13                  Defendant contends the trial court abused its discretion in denying
                    his request to dismiss one of the prior strike conviction allegations.
14                  He claims his sentence is grossly disproportionate and excessive in
                    violation of his federal constitutional right to due process.
15
                    The three strikes law “‘establishes a sentencing requirement to be
16                  applied in every case where the defendant has at least one qualifying
                    strike, unless the sentencing court “conclud[es] that an exception to
17                  the scheme should be made because, for articulable reasons which
                    can withstand scrutiny for abuse, this defendant should be treated as
18                  though he actually fell outside the Three Strikes scheme.”’
                    [Citation.]” (People v. Carmony (2004) 33 Cal.4th 367, 377
19                  (Carmony).) A trial court may exercise its discretion to dismiss prior
                    strike allegations pursuant to section 1385 if it finds that “in light of
20                  the nature and circumstances of his present felonies and prior serious
                    and/or violent felony convictions, and the particulars of his
21                  background, character, and prospects, the defendant may be deemed
                    outside the [three strikes] scheme’s spirit, in whole or in part, and
22                  hence should be treated as though he had not previously been
                    convicted of one or more serious and/or violent felonies.” (People v.
23                  Williams (1998) 17 Cal.4th 148, 161 (Williams).)
24                  When a trial court declines to dismiss a prior strike allegation, we
                    review its decision for abuse of discretion. (Carmony, supra, 33
25                  Cal.4th at pp. 374-375.) In the context of sentencing decisions, “a
                    trial court does not abuse its discretion unless its decision is so
26                  irrational or arbitrary that no reasonable person could agree with it.”
                    (Id. at p. 377.) Reversal is justified where the trial court was unaware
27                  of its discretion to strike a prior strike, or refused to do so at least in
                    part for impermissible reasons. (Id. at p. 378.) But where the trial
28                  court, aware of its discretion, “‘balanced the relevant facts and
                                                          14
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 15 of 17


 1                  reached an impartial decision in conformity with the spirit of the law,
                    we shall affirm the . . . ruling, even if we might have ruled differently
 2                  in the first instance.’ [citation].” (Ibid.)

 3                  Here, the trial court did not abuse its discretion in concluding that
                    defendant’s background, character and prospects do not place him
 4                  outside the spirit of the three strikes law. Before committing the
                    present crime, defendant was a six-time robber who had spent a
 5                  significant part of his adult life in custody or on parole. While on
                    parole, he committed yet another bank robbery. He apparently had
 6                  no employment history or marketable skills, and if he had any
                    thoughts about changing his way of life, they were not presented in
 7                  the probation report.

 8                  Defendant nevertheless claims the trial court never referenced
                    defendant’s age or the fact he was not armed during his offenses. He
 9                  argues the trial court failed to consider all relevant sentencing factors.
                    But defendant fails to show it is arbitrary or irrational to sentence a
10                  defendant under the three strikes law merely because he is over 50,
                    or because his multiple strike offenses are arguably less egregious
11                  than those of other offenders. He cites People v. Bishop (1997) 56
                    Cal.App.4th 1245, but that case was decided before Williams, supra,
12                  17 Cal.4th 148, and Carmony, supra, 33 Cal.4th 367. And
                    defendant’s assertion that the trial court must not have considered all
13                  relevant criteria because it did not address them all on the record
                    misstates the law. “[U]nless the record affirmatively shows
14                  otherwise, a trial court is deemed to have considered all relevant
                    criteria in . . . making any . . . discretionary sentencing choice.”
15                  (People v. Weaver (2007) 149 Cal.App.4th 1301, 1318 (Weaver),
                    overruled on another ground in People v. Cook (2015) 60 Cal.4th
16                  922, 935, 939.) Defendant points to nothing affirmative in the record
                    that shows the trial court did not consider any relevant criterion. On
17                  the contrary, the court stressed that it had considered not only
                    defendant’s criminal history, but “what he chose to do with his life”
18                  when out of custody.

19                  Defendant cites the following authority in support of this argument:
                    “[A]ny exercise of sentencing discretion ‘must be an intensely fact-
20                  bound inquiry taking all relevant factors, including the defendant’s
                    criminal past and public safety, into due consideration; and the record
21                  must so reflect.’ ([People v. Superior Court (Alvarez) (1997) 14
                    Cal.4th 968], 981-982.) Considering only a defendant’s criminal
22                  history is ‘incompatible with the very nature of sentencing discretion;
                    the entire picture must remain exposed.’ (Id. at p. 981.)” (In re
23                  Saldana (1997) 57 Cal.App.4th 620, 626.) But neither Saldana nor
                    Alvarez holds that to meet these standards a trial court must address
24                  every relevant criterion expressly. Thus, they do not contradict the
                    presumption stated in Weaver, supra, 149 Cal.App.4th at page 1318.
25
                    The trial court did not abuse its discretion in denying the request to
26                  dismiss a prior strike allegation.

27   (People v. Quinnine, slip op. at 4-6) (ECF No. 14 at 5-7.)

28   ////
                                                        15
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 16 of 17


 1          C. Discussion

 2          The California Supreme Court’s denial of this claim cannot be considered objectively

 3   unreasonable in light of clearly established federal law. In Harmelin, 501 U.S. at 961, 994-96, the

 4   U.S. Supreme Court upheld a mandatory sentence of life without the possibility of parole for a

 5   defendant convicted of possessing cocaine, although it was his first felony offense. In the context

 6   of recidivist sentencing, the Court has upheld life sentences even for non-violent property crimes.

 7   See Rummel, 445 U.S. at 265-66 (upholding a life sentence with the possibility of parole,

 8   imposed under a Texas recidivist statute, for a defendant convicted of obtaining $120.75 by false

 9   pretenses, an offense normally punishable by imprisonment for two to ten years); Ewing v.

10   California, 538 U.S. 11 (2003) (upholding indeterminate life sentence for grand theft, under

11   California’s “three-strikes” statute); Lockyer, 538 U.S. at 77 (affirmance of “three strikes” life

12   sentence for petty theft not objectively unreasonable under clearly established federal law).

13          Here, despite petitioner’s recidivism, his sentence includes a possibility of parole. No

14   Supreme Court precedent has found a sentence like petitioner’s, for a similar crime, to be one of

15   the rare cases that is excessive or grossly disproportionate in violation of the Eighth Amendment.

16   Without such precedent, federal habeas relief is barred by section 2254(d), because the state

17   court’s judgment could not have unreasonably applied the Supreme Court’s disproportionality

18   jurisprudence. If a life without parole sentence for non-violent drug offenses does not offend the

19   Constitution, then it cannot be objectively unreasonable to conclude that petitioner’s second

20   degree robbery conviction resulting in a sentence of 25 years-to-life plus ten years does not

21   offend the Constitution.

22          Therefore, petitioner’s Eighth Amendment claim should be denied.

23   VII. Conclusion

24          Accordingly, IT IS HEREBY RECOMMENDED that the application for a petition for

25   writ of habeas corpus be denied.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

28   after being served with these findings and recommendations, any party may file written
                                                       16
     Case 2:20-cv-00431-JAM-KJN Document 18 Filed 07/27/21 Page 17 of 17


 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

 3   he shall also address whether a certificate of appealability should issue and, if so, why and as to

 4   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

 5   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 6   § 2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

 7   service of the objections. The parties are advised that failure to file objections within the

 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: July 27, 2021

11

12

13

14   /quin0431.157

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        17
